s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2014

                                       No. 04-14-00785-CV

                                       Mary Ann CASTRO,
                                            Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-15957
                           Honorable Janet P. Littlejohn, Judge Presiding


                                          ORDER
       Appellant’s counsel filed a motion for leave to file a motion to withdraw as counsel. A
motion for leave is unnecessary if counsel wishes to withdraw. Counsel should simply file an
actual motion to withdraw in accordance with the rules. We have contacted counsel’s office by
telephone on numerous occasions since the motion was filed, explaining to counsel that she
should move to withdraw the motion for leave and simply file a motion to withdraw. Despite
assurances that this would be done, there have been no subsequent filings. Accordingly, we
DENY counsel’s motion of leave to file a motion to withdraw as counsel.

                Moreover, a filing fee of $195.00 was due when this appeal was filed but it was
not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME
COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court
notified appellant of this deficiency in a letter dated November 12, 2014. Appellant was advised
the fee was due no later than November 24, 2014. The fee remains unpaid. Rule 5 of the Texas
Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.
       We therefore ORDER appellant, not later than December 22, 2014 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that she is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.

        The clerk is ordered to serve copies of this order on appellant, all counsel, the district
clerk, and the court reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court